Citation Nr: 0417256	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-02 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.  He died in June 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for the cause of the 
veteran's death and denied DIC under the provisions of 
38 U.S.C. § 1318.  The case is presently under the 
jurisdiction of the RO in Cleveland, Ohio.

A hearing was held at the RO before a VA hearing officer in 
October 1999, and a transcript of that hearing is in the 
claims file.  On her substantive appeal, the appellant 
requested a hearing before the Board at the RO, and that 
hearing was scheduled in October 2003.  The appellant was 
notified of the date, time, and place to report for the 
hearing in an August 2003 letter; however, she failed to 
report for the hearing, and therefore, in compliance with VA 
regulations, the case is being processed as though the 
request for the hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d).

In her substantive appeal, the appellant indicated that the 
veteran had filed a claim for permanency of his total 
disability rating for post traumatic stress disorder (PTSD) 
in July 1996 and was still waiting for a response to this 
claim at the time of his death.  (When it is determined that 
a veteran who is totally disabled by reason of a 
service-connected disability or a combination of 
service-connected disabilities is also permanently totally 
disabled, he may be eligible for additional VA benefits, such 
as benefits for his spouse and children Chapter 35 of Title 
38, Survivors' and Dependents' Educational Assistance.  See 
38 U.S.C.A. § 3501(a)(1)(A)(ii)).  A review of the claims 
file shows that, in July 1996, the RO received a claim from 
the veteran for a "permanent" total rating for his 
service-connected PTSD.  However, this claim was not still 
pending at the time of the veteran's death.  Rather, the 
Board notes that the RO denied this claim in a January 1997 
rating decision and notified the veteran with a copy of its 
decision that same month.  The veteran did not appeal this 
decision to the Board.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was coronary 
thrombosis due to or as a consequence of arteriosclerotic 
coronary heart disease.

2.  Diabetes mellitus was noted on the death certificate as a 
significant condition contributing to, but not related to, 
the immediate cause.

3.  No information or evidence of record indicates that 
coronary thrombosis or arteriosclerotic heart disease may be 
associated with any event, injury, or disease in service or 
with service-connected PTSD.

4.  Insulin-dependent, or type I, diabetes mellitus was 
diagnosed in May 1971, more than two years after the 
veteran's separation from service, and no information or 
evidence or record indicates that diabetes mellitus may be 
associated with any event, injury, or disease in service.

5.  At the time of the veteran's death, service-connected 
PTSD was the only disability for which service connection had 
been established, and a 100 percent rating had been in effect 
for PTSD from November 30, 1994.

6.  Service-connected disability was not continuously rated 
totally disabling for a period of ten or more years 
immediately preceding the veteran's death.

7.  Service-connected disability was not continuously rated 
totally disabling for a period of not less than five years 
from the date of the veteran's discharge from active duty in 
March 1969.

8.  The veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.312 (2003).

2.  The criteria for awarding DIC under the provisions of 
38 U.S.C. § 1318 have not been met in this case.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO (the "AOJ" in this 
case), it was impossible to provide notice of the VCAA prior 
to the initial adjudication in this case.  Nevertheless, the 
RO did provide the appellant with notice of the VCAA in 
January 2003, prior to readjudicating her claims in a March 
2003 supplemental statement of the case, and the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on January 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated in 
a Supplemental Statement of the Case (SSOC) provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in the January 
2003 VCAA about the information and evidence that is 
necessary to substantiate the claims for service connection 
for the cause of the veteran's death as well as for DIC under 
the provisions of 38 U.S.C. § 1318.  In addition,  the RO 
informed the appellant about the information and evidence 
that VA will seek to provide including the veteran's service 
medical records and other relevant medical records which the 
appellant informed VA about.  The RO also informed the 
appellant about the information and evidence she was expected 
to provide including the veteran's death certificate.  
Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision, statement of the case, 
and supplemental statements of the case the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
VA medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  More recent 
VA medical records from the 1990s, including VA examination 
reports dated in 1996 within a year before the veteran died, 
are also in the claims file and have been reviewed.  The 
death certificate was submitted by the appellant and has been 
associated with the claims file.  The appellant was afforded 
a hearing at the RO in October 1999, and a transcript of her 
testimony from that hearing is in the file and has been 
reviewed.  As noted in the Introduction to this decision, the 
appellant also was afforded the opportunity to provide 
additional testimony before the Board.  VA has also assisted 
the appellant and her representative throughout the course of 
her appeal by providing her with a statement of the case and 
supplemental statement of the case which informed her of the 
laws and regulations relevant to her claim.  The Board and 
the RO have assisted her not only by considering her 
contentions that the veteran's service-connected PTSD should 
be considered as a cause of his death and that it should have 
been rated totally disabling for a longer period of time than 
it was, but also by considering other laws and regulations 
relevant to her claim including those providing presumptions 
of service connection in certain circumstances for veterans 
who are diagnosed with diabetes mellitus as was the veteran 
in this case.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.


Background

The veteran served on active duty from March 1965 to March 
1969.  Service medical records show no complaints or findings 
relevant to heart disease to include coronary thrombosis or 
arteriosclerotic coronary heart disease, or relevant to 
diabetes mellitus.  On the March 1969 separation examination, 
clinical evaluation of the heart and endocrine system was 
normal.  On urinalysis, testing for sugar in the urine was 
negative.

A September-October 1969 VA hospital summary reflects that 
the veteran was treated for acute hemorrhagic pancreatitis.  
Neither this report nor a November 1969 VA examination report 
showed any complaints or findings relevant to the existence 
of heart disease or to diabetes mellitus at that time.  The 
November 1969 VA examiner noted that, before the September-
October 1969 hospitalization, there was no prior history of 
pancreatic disease.  Examination of the cardiovascular system 
was normal.  A blood workup included glucose testing and, on 
urinalysis, testing for sugar in the urine was negative.  
Diagnoses did not include heart disease or diabetes mellitus.

In August 1970, the veteran was treated in the VA hospital 
for pancreatitis recurrence.  In December 1971, the RO 
received a statement, dated in December 1971, from V.P., 
M.D., a private physician, showing that the veteran had been 
diagnosed with diabetes mellitus in May 1971 and reflecting 
the insulin dosage prescribed at that time.  In March 1972, 
the RO received another statement from Dr. P., noting that he 
first saw the veteran in March 1971 but that it was not until 
May 1971, at which time the veteran was hospitalized in a 
private hospital with a diagnosis of diabetes mellitus, 
"that his problem [of diabetes mellitus] first came to 
light."  The doctor noted the diet and amount of insulin 
that were prescribed.  Dr. P. further stated he had seen the 
veteran seven times since May 1971 for acute depression.

Dr. P. also submitted the report, dated in May 1971, from the 
private hospital.  This report showed that the veteran had 
done well since having been treated in the VA hospital for 
acute hemorrhagic pancreatitis up until about two or three 
months prior to this admission at which time he first began 
to notice an increasing weight loss.  He had been seen and 
examined on at least two separate occasions in the preceding 
six months by two physicians for a complaint of dizziness, 
and at one time a blood sugar was drawn and was within normal 
limits as were the examinations on both occasions.  Following 
complete examination, the impression was diabetes, new case, 
possible coma.
An August-September 1974 VA Hospital Summary reflected that 
during this period of hospitalization the veteran was treated 
primarily for diabetes mellitus and depression.  The Hospital 
Summary showed that diabetes was discovered in 1971 and that 
the veteran was on insulin.  It was noted that the veteran 
was depressed throughout his hospital course probably 
secondary to diabetes.  Cardiovascular examination was within 
normal limits, and there were no complaints or findings 
relevant to the existence of heart disease.

On a June 1975 VA examination report, the examiner noted that 
there was no cardiovascular complaint and on examination the 
cardiovascular system was normal.  A chest x-ray showed no 
cardiac enlargement.  On an EKG, sinus rhythm was within 
normal limits.  The examiner noted that the veteran was found 
to be diabetic in 1971 and that since that time he had been 
on insulin.  Diagnoses included diabetes mellitus and 
depressive reaction but no diagnosis of a heart disorder or 
heart disease was rendered.

In August 1992, the RO received a claim from the veteran for 
service connection for PTSD.  In a July 1993 rating decision, 
the RO granted service connection for PTSD and assigned a 30 
percent rating for the disability from the August 31, 1992, 
the date of receipt of claim.  The veteran did not appeal 
this decision to the Board.

In November 1994, the RO received a claim from the veteran 
for an increased disability rating for service-connected 
PTSD.  In a May 1995 rating decision, the RO granted the 
veteran's claim for an increased rating by awarding a 100 
percent disability rating for PTSD effective from November 
30, 1994, the date of the claim for the increased rating.  
The veteran did not appeal this decision to the Board.

In July 1997, the RO received the appellant's claim for DIC.  
In support of her claim, the appellant submitted a copy of 
the veteran's death certificate which showed that the 
immediate cause of the veteran's death was coronary 
thrombosis due to or as a consequence of arteriosclerotic 
coronary heart disease.  Diabetes mellitus was noted on the 
death certificate as a significant condition contributing to, 
but not related to, the immediate cause.

In a July 1997 rating decision, the RO denied service 
connection for cause of the veteran's death and denied DIC 
under the provisions of 38 U.S.C. § 1318.  At the October 
1999 personal hearing, the appellant indicated that she was 
not claiming that the heart condition that was the immediate 
cause of the veteran's death has its onset decades earlier in 
service.  In this regard, she testified that the veteran was 
not being treated for a heart condition prior to his death 
and had not been diagnosed with a heart condition prior to 
his death.  She indicated that she had no awareness of a 
heart condition until the day he died.  See Hearing 
Transcript at 4-5.  

Rather than contending that a heart condition had its onset 
in service, the appellant contended in her notice of 
disagreement, substantive appeal, hearing testimony, and 
other statements that she believed the stress that the 
veteran experienced from his service-connected PTSD was 
enough to have caused the heart attack from which he died.  
She also contended that she felt that the veteran had PTSD 
long before he was ever examined for it and that he should 
have been assigned a 100 percent rating for it long before 
that rating was assigned.  Records, dated from 1984 to 1986, 
of VA counseling sessions with the veteran at a Vet Center 
were obtained and added to the claims file.

Service Connection For The Cause Of The Veteran's Death

Applicable Law

The law provides DIC for the spouse of a veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  Issues involved in a 
survivor's claim for DIC based on the cause of the veteran's 
death under section 1310 of the statute is decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  See 38 C.F.R. § 20.1106.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection for a disability on a 
secondary basis requires evidence sufficient to show (1) that 
the disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a 
nonservice-connected condition, compensation may be granted 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

Service connection for certain diseases, such as diabetes 
mellitus, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
addition, the law provides a presumption of service 
connection for certain diseases, including Type II diabetes 
mellitus, which become manifest after separation from service 
for veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

In this case, the death certificate shows that the immediate 
cause of the veteran's death was coronary thrombosis due to 
or as a consequence of arteriosclerotic coronary heart 
disease.  However, there is no evidence in this case that a 
heart condition had its onset in service.  Service medical 
records and the many post-service medical examination and 
hospitalization reports over the years show no complaints or 
findings relevant to heart disease to include coronary 
thrombosis or arteriosclerotic coronary heart disease.  
Moreover, the appellant testified at the October 1999 
personal hearing that she was not claiming that the heart 
condition that was the immediate cause of the veteran's death 
has its onset in service, and she noted that the veteran was 
not being treated for a heart condition prior to his death 
and that she had no awareness of a heart condition until the 
day he died.  See Hearing transcript at 4-5.  Because there 
is no evidence in this case that coronary thrombosis or 
arteriosclerotic coronary heart disease had its onset in 
service, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death on this basis.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

With regard to the appellant's belief that the stress that 
the veteran experienced from his service-connected PTSD was 
enough to have caused the heart attack from which he died, 
the Board notes that there is no information or evidence in 
this case which indicates that coronary thrombosis or 
arteriosclerotic heart disease was proximately due to or the 
result of service-connected PTSD.  38 C.F.R. § 3.310(a).  The 
appellant's own belief that the veteran's PTSD caused or was 
related to the coronary thrombosis or arteriosclerotic heart 
disease which was the immediate cause of death in his case is 
not competent evidence of such a relationship because she is 
a not a doctor or other health professional who has the 
required knowledge and training to render an opinion about 
the cause or etiology of a disease.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, because no information 
or evidence of record indicates that coronary thrombosis or 
arteriosclerotic heart disease may be associated with any 
event, injury, or disease in service or with 
service-connected PTSD, it is not necessary to obtain a 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i).

Although the appellant has limited her contentions in this 
case to the veteran's PTSD being related to the cause of his 
death, the Board must consider all legal bases on which the 
claim may possibly be granted.  Thus, with regard to the 
provisions in the law which afford a presumption of service 
connection for diabetes mellitus if that disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service, the Board notes that in 
this case the evidence of record clearly shows that diabetes 
mellitus was diagnosed in May 1971, more than two years after 
the veteran's separation from service, and there is no 
evidence of diabetes within the year following service 
separation in March 1969.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Concerning this, service medical records showed no 
complaints or findings relevant to diabetes mellitus, 
clinical evaluation of the endocrine system was normal and 
testing for sugar in the urine was negative on separation 
examination.  Moreover, neither the September-October 1969 VA 
hospital summary nor a November 1969 VA examination report 
showed any complaints or findings relevant to the existence 
of diabetes mellitus at that time.  A blood workup included 
glucose testing and, on urinalysis, testing for sugar in the 
urine was negative in November 1969.  Diagnoses did not 
include diabetes mellitus.

In addition to the absence of evidence of the onset of 
diabetes mellitus in the year following service, there is 
also affirmative evidence which showed that the onset of the 
disease was in May 1971, more than two years after service 
separation.  For example, the December 1971 and March 1972 
statements from V.P., M.D., showed that the veteran had been 
diagnosed with diabetes mellitus in May 1971 when he was 
hospitalized in a private hospital.  Dr. P. stated that, 
although he had seen the veteran previously and although the 
veteran had been seen by other physicians previously and at 
one time a blood sugar was drawn, it was in May 1971 "that 
his problem [of diabetes mellitus] first came to light."  
Finally, the report of hospitalization in May 1971 is of 
record and the impression of diabetes indicates that it was a 
"new case".  Other post-service medical reports over the 
years indicate that the veteran had been a diabetic since 
1971 or that diabetes was discovered in 1971.

Moreover, even assuming, without deciding, that diabetes 
mellitus was related to the acute hemorrhagic pancreatitis 
for which the veteran was treated in 1969, less than one year 
following his separation from service, a presumption of 
service connection is not provided under the law for 
pancreatitis, and there is no evidence in this case of 
pancreatitis during active service.  In this regard, the VA 
examiner in November 1969 noted that prior to the 
hospitalization that year for acute hemorrhagic pancreatitis, 
there had been no previous history of pancreatic disease.  
Therefore, because there is no basis on which to conclude 
that pancreatitis was incurred in service or 
service-connected, there is no basis to conclude that 
diabetes mellitus was service-connected even assuming, 
without deciding, that diabetes mellitus was the proximate 
result of pancreatitis.  38 C.F.R. § 3.310(a).
Finally, with regard to other possible avenues for service 
connection for diabetes mellitus, the Board notes that the 
evidence of record shows that the veteran received the 
Vietnam Service Medal and the Vietnam Campaign Medal and that 
the ship on which he served participated in amphibious 
landings in provinces of the Republic of Vietnam.  Assuming, 
without deciding, that the veteran's service constituted 
"service in the Republic of Vietnam" or the "waters 
offshore" for the purposes of eligibility for the 
presumptive provisions based on herbicide exposure, the Board 
notes that no evidence of record shows that the veteran had a 
disease for which the presumption of service connection is 
provided based on herbicide exposure.  In this regard, the 
Board notes that the medical evidence of record beginning in 
1971 clearly shows that the type of diabetes mellitus with 
which the veteran was diagnosed in May 1971 was Type I or 
insulin-dependent diabetes mellitus and not Type II diabetes 
mellitus for which the law provides a presumption of service 
connection for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

For example, the December 1971 and March 1972 statements from 
Dr. P. not only showed that the veteran had been diagnosed 
with diabetes mellitus in May 1971 but also noted the insulin 
dosage prescribed at that time.  Moreover, the August-
September 1974 VA Hospital Summary showed that diabetes was 
discovered in 1971 and that the veteran was on insulin, and 
on the June 1975 VA examination report, the examiner noted 
that the veteran was found to be diabetic in 1971 and that 
since that time he had been on insulin.  Other post-service 
medical reports show over the years show that the diabetes 
mellitus was IDDM or insulin-dependent diabetes mellitus.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a claim for service connection for 
diabetes mellitus under the provisions which provides a 
presumption of service connection for Type II, or noninsulin-
dependent, diabetes mellitus for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, because the evidence of 
record reflects that the veteran had Type I diabetes 
mellitus, not Type II diabetes mellitus.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

For the reasons articulated above, the Board concludes that 
the preponderance of the evidence is against a claim for 
service connection for diabetes mellitus, and therefore, 
service connection for the cause of the veteran's death based 
on diabetes mellitus as a contributory cause must be denied.  
38 C.F.R. § 3.312  Because the Board has concluded that the 
preponderance of the evidence is against the claim and 
because no information or evidence or record indicates that 
diabetes mellitus may be associated with any event, injury, 
or disease in service, it is not necessary to obtain a 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i).

DIC Under The Provisions Of 38 U.S.C. § 1318

Applicable Law

Under 38 U.S.C. § 1318, DIC may be provided for the surviving 
spouse and children of a veteran who dies from a 
non-service-connected cause which was not the result of his 
own willful misconduct if that veteran was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that either (1) was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death; or (2) if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war and certain other requirements were 
met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, service-connected disability was not 
continuously rated totally disabling for a period of not less 
than five years from the date of the veteran's discharge from 
active duty in March 1969, and the veteran was not a former 
prisoner of war.  Therefore, there is no basis for 
establishing entitlement to compensation under section 1318 
on these bases.  With regard to whether 
the veteran was continuously rated totally disabling for a 
period of ten or more years immediately preceding death, the 
record shows that he was in receipt of compensation at the 
time of death for a service-connected disability (PTSD) that 
was rated totally disabling.  However, that disability was 
not continuously rated totally disabling for a period of ten 
or more years immediately preceding his death.  Rather, the 
evidence of record shows that the 100 percent was in effect 
from November 30, 1994, or for less then three years prior to 
the veteran's death in 1997.

The appellant contends that the veteran should have been 
awarded a 100 percent rating earlier than November 30, 1994, 
because she contends that his PTSD rendered him totally 
disabled prior to that date.  In this regard, the Board notes 
that the term "entitled to receive" means that at the time 
of death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because: (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) The veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. 
§ 3.22; see National Organization of Veterans' Advocates, 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373, 1378-
79 (Fed. Cir. 2003) (holding the VA could properly construe 
the language of section 1318 to bar the filing of new claims, 
that is, claims where no claim had been filed during the 
veteran's lifetime or where the claim had been denied and was 
not subject to reopening).

The Board notes that, in this case, the veteran was not only 
entitled to receive total disability compensation prior to 
his death but was in actual receipt of that compensation.  VA 
was not paying the compensation to anyone else or withholding 
payment of it.  Therefore, items (1), (2), and (4) through 
(7) above do not apply to this case.  

To the extent that appellant's contentions may be construed 
to mean that the veteran had applied for compensation but had 
not received total disability compensation due solely to CUE 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date under item (3) 
above, the Board notes that she has not alleged with 
specificity which VA decision in this case was in error or 
what the alleged error was.  In order for a claimant to 
successfully establish a valid claim for CUE in a final RO 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be clear and unmistakable error on its face, the claimant 
must provide persuasive reasons explaining why the result of 
the final RO rating decision would have been manifestly 
different but for the alleged error.  Luallen v. Brown, 
8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en 
banc denied, 6 Vet. App. 162, 163 (1994) (noting that 
pleading and proof are two sides of the same coin; if there 
is a heightened proof requirement, there is, a fortiori, a 
heightened pleading requirement).

In this case, the RO received the veteran's original claim 
for service connection for PTSD in August 1992, and, in a 
July 1993 rating decision, the RO granted service connection 
for PTSD and assigned a 30 percent rating for the disability 
from the August 31, 1992, the date of receipt of claim.  The 
veteran did not appeal this decision to the Board, and it 
became final.  In November 1994, the RO received a claim from 
the veteran for an increased disability rating for 
service-connected PTSD.  In a May 1995 rating decision, the 
RO granted the veteran's claim for an increased rating by 
awarding a 100 percent disability rating for PTSD effective 
from November 30, 1994, the date of the claim for the 
increased rating.  The veteran did not appeal this decision 
to the Board.  Generally, effective dates for awards of 
service connection and for ratings for VA compensation are 
determined in accordance with the date that a claim is 
received by VA.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
In both rating decisions noted above, the RO assigned the 
effective date as of the date the claim for the benefit was 
received.  The appellant has not stated how the RO erred in 
choosing these effective dates under the law; instead, she 
alleges that the veteran's PTSD was totally disabling for 
years before he was awarded a total disability rating for 
that disorder.  However, as noted above, effective dates are 
assigned under the law based on when a claim for a benefit is 
received by VA.  In this case, the Board notes that, even 
assuming, without deciding, that the RO had erred in not 
awarding a total rating for PTSD in 1992 when the veteran 
first claimed service connection for the disorder, a total 
rating still would not have been in effect for ten years 
prior to the veteran's death in June 1997.  Accordingly, for 
the reasons noted above, that the criteria for awarding DIC 
under the provisions of 38 U.S.C. § 1318 have not been met in 
this case, and the appeal must be denied.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



